DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention II (Claims 10-17) in the reply filed on 2/15/2021 is acknowledged.
Claim Objections
Claims 1-25 are objected to because of the following informalities:  in the amended claims dated 2/15/2021, the footer on each of the pages (2-7) includes “Application No. 14/716,101 Attorney Docket No. 127078-201554 (P78254)”, which is assumed to be a typographical error by examiner.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 11, 12, 14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moeller (US 2003/0202226).
Regarding Claim 10, Moeller discloses an optical communication device (Paragraph 0004), comprising:
a first phase shifter section (Fig. 2, 2601, 2606, Paragraph 0019) controlled by a first control signal (Paragraph 0020, signal propagates and traverses the four couplers 2201, 2202, 2203, 2204 , lines 1-7) and to receive a first light beam and a second light beam (Fig. 2, two beams are received from coupler 2201, Paragraph 0019, );
a second phase shifter section (Fig. 2, 2602, 2605, Paragraph 0019) controlled by a second control signal (Paragraph 0020, Fig. 2, signal propagates and traverses the four couplers 2201, 2202, 2203, 2204 , lines 1-7) and coupled to the first phase shifter section through a first directional coupler (Fig. 2, coupler 2202); and
a third phase shifter section (Fig. 2, 2603, 2604,(shown as 2606) Paragraph 0019) controlled by a third control signal (Paragraph 0020, Fig. 2, signal propagates and traverses the four couplers 2201, 2202, 2203, 2204 , lines 1-7), coupled to the second phase shifter section through a second directional coupler (Fig. 2, coupler 2203), and to generate a third light beam, and a fourth light beam (Fig. 2, 2603, 2604,(shown as 2606) both have an output beam);
wherein the first control signal is related to a phase difference between the third light beam and the fourth light beam, the second control signal is related to an intensity difference between the third light beam and the fourth light beam, and the third control signal is related to a rotation of a state of polarization (SOP) of the third light beam and the fourth light beam (Paragraph 0020, Fig. 2, signal propagates and traverses the four 1, 2202, 2203, 2204 , optical signal is converted back to its original polarization state when converter 3302 is reached, Paragraphs 0013 and 0018).
Regarding Claim 11, Moeller discloses as is set forth above and further discloses wherein the first light beam is to carry a first data stream in a first polarization with a rotation of a SOP at an optical wavelength, the second light beam is to carry a second data stream at a second polarization with the rotation of the SOP at the optical wavelength, wherein the second polarization is orthogonal from the first polarization (Paragraph 0019, lines 15-20).
Regarding Claim 12, Moeller discloses as is set forth above and further discloses wherein the first light beam is to carry the first data stream in a transverse electric (TE) mode, and the second light beam is to carry the second data stream in a transverse magnetic (TM) mode orthogonal to the TE mode (Paragraph 0019, lines 10-20).
Regarding Claim 14, Moeller discloses as is set forth above and further discloses wherein the rotation of the SOP at the optical wavelength is caused by a fiber channel (Paragraph 0024, Fig. 4).
Regarding Claim 17, Moeller discloses as is set forth above and further discloses wherein further comprising: a polarization beam splitter (PBS) to receive a combined light beam from a fiber channel and to generate the first light beam and the second light beam (Fig. 2, polarization beam splitter 24, Paragraph 0019, lines 8-15).


Allowable Subject Matter
Claims 13, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to claim 13, none of the prior art either alone or in combination disclose or teach of an optical communication device specifically including, as the distinguishing feature(s) in combination with the other limitations, wherein the third light beam is obtained by removing the rotation of the SOP at the optical wavelength from the first light beam, and the fourth light beam is obtained by removing the rotation of the SOP at the optical wavelength from the second light beam.
Specifically, with respect to claim 15, none of the prior art either alone or in combination disclose or teach of an optical communication device specifically including, as the distinguishing feature(s) in combination with the other limitations, wherein further comprising: a receiver coupled to the third phase shifter section to receive the third light beam and the fourth light beam, and to detect the first data stream based on the third light beam, and to detect the second data stream based on the fourth light beam.
Specifically, with respect to claim 16, none of the prior art either alone or in combination disclose or teach of an optical communication device specifically including, as the distinguishing feature(s) in combination with the other limitations, wherein the first 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on(571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872